The opinion of the court was delivered
Per Curiam.
In this automobile negligence case the Appellate Division disagreed as to whether a portion of the trial judge’s charge to the jury was prejudicially erroneous. The majority found no such error.
In reviewing the matter we have examined the criticized portion in the context of the entire charge. When so viewed, *524and even though the challenged language is not as clear as it might have been, we cannot say that legal error appears.
Accordingly the judgment of the Appellate Division is affirmed.
For affirmance — Chief Justice Weintraub and Justices Francis, Proctor, Hall, Schettino and Haneman — 6.
For reversal — None.